PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/673,734
Filing Date: 10 Aug 2017
Appellant(s): Seebacher et al.



__________________
Carl G. Peterson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/11/2020.

I. REAL PARTY IN INTEREST
The examiner has no comment on the statement, or lack of statement, identifying by name the real party in interest in the brief.
II. PELATED APPEALS AND INTERFERENCES
The examiner is not aware of any related appeals, interferences, or judicial proceedings which will directly affect or be directly affected by or have a bearing on the Board’s decision in the pending appeal.
III. SUMMARY OF CLAIMED SUBJECT MATTER
The examiner has no comment on the summary of claimed subject matter contained in the brief
IV. ARGUMENT
Group 1, 6, 8: The Examiner has failed to cite any reference that describes “pre-stressing a flange that is not attached to any die.” as recited in claim 1, 11, 18.


    PNG
    media_image2.png
    870
    585
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1097
    1213
    media_image3.png
    Greyscale

Rebuttal: the combination of Sri-Jayantha and Seddon establishes a prima facie case of obviousness according to the claimed limitations. Sri-Jayantha teaches pre-stressing a flange (pre-stress of 1 with 5, fig4b, [59] ); gradually heating the flange to a die-attach temperature (heat 1 to TCure, fig4d, [62]); and attaching a die (2 bonded with 1 by underfill after curing , fig4) to the pre-stressed flange (1, fig4a, [59]) at the die-attach temperature using a die-attach material (at TCure die 2 is fixed to 1 via curing of 3, fig4d, [59]). The pre-stressing process of Sri-Jayantha is performed with a die attached as shown in fig4. Seddon teaches preheat a flange (p1 and p2, fig5, [26]) that is not attached to any die (preheat before p4 and place die against board but not yet attached to board, fig5, [21, 26]) to burn off impurities and avoid damaging to the board ([26]). When combining the teaching of Seddon with the teaching of 
Group 2: The Examiner failed to establish that Sri-Jayantha in view of Seddon describes a method in which “pre-stressing the flange comprises clamping the flange in a first direction,” as recited in claim 2.

    PNG
    media_image4.png
    777
    577
    media_image4.png
    Greyscale

Rebuttal: Sri-Jayantha teaches clamping the flange in a first direction (Sri-Jayantha, clamp along X-X, fig17a and fig17b, [106]) with constrainer and flange snug fit at room temperature [053] Seddon teaches preheat a flange (p1 and p2, fig5, [26]) that is not attached to any die (preheat before p4, fig5, [21, 26]) to burn off impurities and avoid damaging to the board ([26]). At the preheat step of Seddon the clamp 177 of Sri-Jayantha will pre-stress substrate 1 along X-X. 
Group 3 and 9: The Examiner failed to establish that Sri-Jayantha in view of Seddon describes a method in which “clamping the flange comprises hindering expansion of the flange in the first direction,” as recited in claim 3 and 19.
	Rebuttal: Sri-Jayantha teaches clamping the flange in a first direction (Sri-Jayantha, clamp along X-X, fig17a and fig17b, [106]) with constrainer and flange snug fit at room temperature [053]. Clamp 177 hinder expansion of the flange in the direction along X-X when the system is heated.
Group 4: The Examiner failed to establish that Sri-Jayantha in view of Seddon describes a method including “cooling the die and pre-stressed flange to a room temperature after attaching the die to the pre-stressed flange at the die-attach temperature using a die-attach material,” as recited in claim 6. 
Rebuttal: The combination of Sri-Jayantha in view of Seddon is to add a pre heat step in the temperature-time profile of Sri-Jayantha. As shown in fig4d of Sri-Jayantha after reaching TCure with die 2 attached to flange 1 by under fill 3 (fig4) or solder 15 (fig16) the system is cooled back to TRoom.
Group 5 and 7: The Examiner failed to establish that Sri-Jayantha in view of Seddon describes a method in which “pre-stressing the flange comprises pre-stressing the flange while heating the flange to the die-attach temperature” and in which “heating the flange to the die-attach temperature while pre-stressing the flange comprises pre-stressing the flange,” as recited in claim 10 and 16
Rebuttal: The combination of Sri-Jayantha in view of Seddon is to add a pre heat step in the temperature-time profile of Sri-Jayantha. The combination teaches “pre-stressing the flange comprises pre-stressing the flange while heating the flange to the die-attach temperature” (preheat step P1 and P2 of Seddon at elevated temperature P2 constrainer 5 of Sri-Jayantha will stress the flange 1) and “heating the flange to the die-attach temperature while pre-stressing the flange comprises pre-stressing the flange,” (step P3 of Seddon reaching TCure of Sri-Jayantha at elevated temperature constrainer 5 of Sri-Jayantha will stress the flange 1).
Group 10: The Examiner failed to establish that Sri-Jayantha in view of Seddon describes a method in which “pre-stressing is maintained during attaching the die to the pre-stressed flange to compensate for stress between the die and the flange during attaching the die to the pre-stressed flange,” as recited in claim 21.
Rebuttal: The combination of Sri-Jayantha in view of Seddon is to add a pre heat step in the temperature-time profile of Sri-Jayantha. The combination will be a temperature-time profile as in fig5 of Seddon used in the process of Sri-Jayantha. Flange is snug fit in constrainer 5 at room temperature (Sri-Jayantha, [053]). At the preheat step P1 and P2 and attaching step P3 and P4 constrainer 5 of Sri-Jayantha will stress the flange 1 and compensate for stress between the die and the flange during attaching the die to the pre-stressed flange (Sri-Jayantha, fig16c and d). 
Group 11 and 12: The Examiner failed to establish that Sri-Jayantha in view of Seddon and further in view of Crowder describes a method in which “pre-stressing the flange comprises pre-stressing a copper flange; and attaching the die comprises attaching a semiconductor die to the pre-stressed flange at the die-attach temperature using the die-attach material,” as recited in claim 7 and 15.
Rebuttal: the arguments assert that it is improper to combine the Sri-Jayantha in view of Seddon with Crowder. The reference Sri-Jayantha in view of Seddon teaches temperature-time profile as in fig5 of Seddon used in the process of Sri-Jayantha. The secondary reference Crowder teaches copper as the material of flange help increase the efficiency of heat removal from the die (Crowder, [36]) and with additional diamond spreader 206 a 30% improvement in thermal resistance when compared to die 202 directly attached to flange 208. A prior art reference does not teach away from a concept if it does “not criticize, discredit, or otherwise discourage the solution claimed.” In re Fulton, 391 F.3d 1195, 1201. Crowder does not teach away from using copper as the material for flange 1 of Sri-Jayantha. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 
Group 13 and 14: Sri-Jayantha in view of Seddon teaches away from using silicon carbide as the die material.
Rebuttal: Sri-Jayantha in view of Seddon teaches temperature-time profile as in fig5 of Seddon used in the process of Sri-Jayantha. The secondary reference Yeric teaches die formed with silicon carbide provide increase resistance to breakdown under high-temperature operation ([34]). A prior art reference does not teach away from a concept if it does “not criticize, discredit, or otherwise discourage the solution claimed.” In re Fulton, 391 F.3d 1195, 1201. Sri-Jayantha in view of Seddon does not teach away from using silicon carbide as the material die 2 of Sri-Jayantha. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sri-Jayantha in view of Seddon with the teaching of Yeric to use high junction temperature material silicon carbide for die 2 of Sri-Jayantha to increase resistance to breakdown under high-temperature operation ([34]).
V. CLAIMS APPENDIX
The examiner has no comment on the copy of the appealed claims contained in the Appendix to the appellant’s brief.
	For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

Xiaoming Liu
/XIAOMING LIU/Examiner, Art Unit 2812                                                                                                                                                                                                        
Conferees:

Charles Garber
/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812      

David Martin
/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.